DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 12/02/2019 is acknowledged. Claims 5-7 are amended and new Claims 8-10 are added. Claims 1-10 are pending and currently under examination.
Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words. Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 6, line 7 should read “…as  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mother’s navel" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the mother’s navel” has been interpreted as a mother’s navel. Claims 2-10 are rejected by virtue of their dependency from claim 1.
Claim 3 recites the limitation “edges of both top ends of the horizontal tape” in line 6 which renders the scope of the claim indefinite because it is unclear what “both top ends” is referring to. For examination purposes, “edges of both top ends of the horizontal tape” has been interpreted as been as top corners of the horizontal tape based on Figures 1-4. To alleviate this issue, the claim may be rewritten to recite “top corners of the horizontal tape”.
Claims 5 and 8 recite the limitation “auxiliary incision lines (9)(9') are indicated on upper and lower portions of the incision baseline (8)”. As claimed, it is unclear if the auxiliary incision lines are a part of the incision baseline (8) or if the auxiliary incision lines are separate lines located above and below the incision baseline (8). For examination purposes, “auxiliary incision lines (9)(9') are indicated on upper and lower portions of the incision baseline” has been interpreted as auxiliary incision lines (9)(9') are indicated above and below the incision baseline (8) based on Figures 1-5. To alleviate this issue, claims 5 and 8 may be rewritten to recite “auxiliary incision lines (9)(9') are indicated above and below the incision baseline (8)”.
Claim 6 recites the limitations “the dividing line”, “the pubic coupling line”, “the horizontal line”, and “the incision line”. There is insufficient antecedent basis for these 
Claims 6 and 9 recite the limitation “a length of the vertical tape”. It is unclear if “a length” is further limiting the length of the vertical tape recited in claim 1 or if “a length” is introducing a new feature. For examination purposes, “a length of the vertical tape” has been interpreted as the length of the vertical tape is in a range from 30 to 35 cm.
Claim 7 recites the limitations “the incision baseline” and “the middle rectangular contour line”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the incision baseline” and “the middle rectangular contour line” have been interpreted as an incision baseline and a middle rectangular contour line, respectively.
Claims 7 and 10 recite the limitation “the horizontal tape (60) has a length ranging from 32 to 38 cm in consideration of a length to both ilia”. It is unclear if “a length” is further limiting the length of the horizontal tape recited in claim 1 or if “a length” is introducing a new feature. The limitation “in consideration of a length to both ilia” also renders the scope of the claims indefinite because it is unclear how it further limits the claims which already specify a range for the dimension. For examination purposes, “the horizontal tape (60) has a length ranging from 32 to 38 cm in consideration of a length to both ilia” has been interpreted as the length of the horizontal tape ranges from 32 to 38 cm.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 



Section 33(a) of the America Invents Act reads as follows: 

Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.
	

Claims 6 and 10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claims recite “a width from the pubic coupling line (3) that coincides with the pubis” thereby requiring the pubis, which is a naturally occurring part of the body, to be part of the claimed invention. To alleviate this issue, the claims may be rewritten to recite “a width from the pubic coupling line (3) that is configured to coincide with the pubis”. For examination purposes, “a width from the pubic coupling line (3) that coincides with the pubis” has been interpreted as a width from the pubic coupling that is configured to coincide with the pubis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trokel (US 20160270695).
Regarding claim 1, Trokel discloses a section-guide graduated ruler (see Fig. 1) for a Caesarean section (the device shown is capable of being used for a Caesarean section), comprising: a strip-shaped vertical tape (flexible strip 11) having pointed upper and lower ends (both ends of flexible strip 11 form pointed tips 44, 66, 31, and 30, see Fig. 1); and a horizontal tape (flexible strip 10) coupled so as to intersect with the vertical tape (the two strips 10 and 11 coupled to each other and intersect to form a cross shape, see paragraph [0029] and Fig. 1). Regarding the vertical tape “having a length corresponding to a distance from a mother's navel to clitoris” and the horizontal tape “having a length corresponding to a length of both ilia”, the vertical and horizontal strips (11, 10) of Trokel are about 15 cm long (see paragraph [0033]) which could correspond to a distance from a mother's navel to clitoris and a length of both ilia, depending on the size and species of the mother being operated on.
The language “thereby guiding a Pfannenstiel incision during the Caesarean section” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Trokel meets the structural limitations of the claim, and is capable of guiding a Pfannenstiel incision during a Caesarean section. Since the section-guide graduated 
Regarding claim 2, Trokel discloses the section-guide graduated ruler of claim 1, wherein a dividing line (18 and 19, see Fig. 1) is indicated in a middle of the vertical tape so as to divide the vertical tape into two parts in a lengthwise direction (imaginary center line of the strip 11 is indicated by markings 18, 19, see paragraph [0031]), and each of a horizontal line (indicated by markings A, B, see annotated copy of Fig. 1 below) and a pubic coupling line (indicated by markings C,D, see annotated copy of Fig. 1 below) with which top and bottom surfaces of the horizontal tape coincide (markings A, B, C, and D coincide with top and bottom surfaces 500 and 502 of the flexible strip, see annotated copy of Fig. 1 below) is indicated at a lower portion of the middle of the vertical tape (the ruler meets this limitation when the vertical tape is oriented so that the corners 30 and 31 are pointing upward, see Fig. 1) so as to intersect with the dividing line (since the imaginary dividing line indicated by markings 18, 19 is a vertical line running the entire length of the strip 11, the imaginary horizontal lines marked by markings A, B and C, D would intersect the dividing line since they are perpendicular to each other, see annotated copy of Fig. 1 below), and an incision line (E, see annotated copy of Fig. 1 below) is indicated between the horizontal line and the pubic coupling line horizontally or in an arced shape.

    PNG
    media_image1.png
    833
    734
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Trokel.
Regarding claims 6 and 10, Trokel discloses the section-guide graduated ruler of claims 1 and 2, wherein the length of the vertical tape is 15 cm, and a width of the 
	However, Trokel does not expressly disclose the length of the vertical tape is in a range from 30 to 35 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the vertical tape of Trokel to have a length in a range from 30 to 35 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Trokel would not operate differently with the claimed length and since the length of the vertical tape allows a user to measure a surface (see paragraph [0027]), changing the length would simply allow a user to measure larger 
	The language “the pubic coupling line that coincides with the pubis” which for examination purposes has been construed as the pubic coupling line that is configured to coincide with the pubis, constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Trokel meets the structural limitations of the claim, and the pubic coupling line is capable of coinciding with a pubis depending on the size and species of the mother being operated on. 
Allowable Subject Matter
Claims 3-5, 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the closest prior art of record, Trokel, discloses the section-guide graduated ruler of claim 1, wherein vertical scales (tick marks along top and bottom surfaces 500, 502 of the strip 10, see Fig.1) are indicated on the horizontal tape spaced apart at a certain distance (the tick marks are spaced apart by a distance, see Fig. 1) and a rectangular contour line (outline of window 17 is rectangular, see Fig. 1) 
Regarding claims 5 and 10, the prior art fails to teach alone or in combination the section-guide graduated ruler of claim 3.
Regarding claim 4, the closest prior art of record, Trokel, discloses the section-guide graduated ruler of claim 1, wherein the vertical tape and the horizontal tape are coupled so that they can be moved relative to each other (see paragraph [0029]).Trokel does not disclose or fairly suggest, either singly or in combination with any of the prior art of record, the vertical tape and the horizontal tape are formed as one body in a cross shape, thereby forming a dividing line on the vertical tape, and an arced incision baseline that connects edges of both ends of the horizontal tape is indicated on the horizontal tape. 
Regarding claim 8, the prior art fails to teach alone or in combination the section-guide graduated ruler of claim 4.

Trokel does not disclose or fairly suggest, either singly or in combination with any of the prior art of record, an incision baseline that intersects with the middle rectangular contour line is indicated in a gradually curved arced shape so that an intersecting point thereof is formed at a location of 3 cm from a bottom. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Terwiske et al. (US 20130325046) discloses an incision guide comprising a strip of tape (see Fig. 12 and paragraph [0055]).
Landry (US 20130304080) discloses an incision guide for C-sections having a curved incision baseline (see Fig. 3).
Bai et al. (CN 206007376) discloses an incision guide for C-sections comprising a vertical strip (6) and a horizontal strip (1) (see Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771